Citation Nr: 1741803	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  08-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left foot hallux valgus.

2.  Entitlement to a compensable rating for right foot hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from July 2002 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The instant matters were previously before the Board in December 2016, at which time the Board, among other things, denied increased ratings for the Veteran's service-connected bilateral hallux valgus.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In August 2017, the Veteran's representative before the Court and VA's General Counsel filed a Joint Motion for Partial Remand (Joint Motion) with the Court to vacate and remand the Board's decision, insofar as it had denied increased ratings for the Veteran's service-connected bilateral hallux valgus, which was granted by the Court that same month.  


FINDING OF FACT

The Veteran's bilateral hallux valgus deformity results in bilateral joint pain that impairs his ability to stand. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for hallux valgus of the right foot are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5280 (2016).
 
2.  The criteria for an initial 10 percent rating for hallux valgus of the left foot are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's bilateral hallux valgus has been evaluated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280.  Under DC 5280, unilateral hallux valgus will be rated at a maximum 10 percent disabling when it requires surgical operation with resection of the metatarsal head or if it is severe in nature, which would be equivalent to amputation of the great toe.  See 38 C.F.R. 
§ 4.71a, DC 5280.  

A review of the relevant evidence demonstrates that the Veteran was afforded a VA examination in July 2007.  At that time he reported pain in both feet 4 times per day that lasted 2 hours on each occasion, characterized by aching, burning and being sharp with a severity of 6/10, elicited by physical activity and relieved by rest.  In addition, he reported that he was unable to stay on his feet for long periods.  X-rays of both feet were interpreted as showing mild hallux valgus.  At a September 2008 Social Security Administration (SSA) consultative examination, he reported pain in his feet.  He was afforded a VA examination in June 2015 and continued to report having pain in both feet.  The examiner indicated that the Veteran had mild or moderate symptoms, and that the Veteran had a moderate foot injury/condition from his bilateral hallux valgus.  Further, the examiner noted that there was pain on physical examination.  The Veteran had pain on movement and on weight-bearing bilaterally.  He regularly used inserts with no pain relief.  

The parties to the Joint Motion agreed that the Board's December 2016 decision did not comply with 38 C.F.R. § 4.59.  No other deficiencies were identified.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

As recently discussed by the Court, 38 C.F.R. § 4.59 "is one of several regulations that precede the rating schedule for the musculoskeletal system and explain how to arrive at proper evaluations under the DCs appearing in the disability rating schedule."  Petitti v. Shinseki, 27 Vet. App. 415, 424 (2015).  In Petitti, the Court held that "[u]nder [38 C.F.R.] § 4.59, the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint."  Id. at 425.  Further, as previously held by the Court, application of 38 C.F.R. § 4.59 is not limited to cases in which there are findings of arthritis.  Burton v. Shinseki, 25 Vet.App. 1, 5 (2011).

Overall, the Board finds that when reasonable doubt is resolved in favor of the Veteran, the Veteran is entitled to separate 10 percent evaluations for his right and left foot hallux valgus over the appeal period.  Initially, the record shows that there has been no operation with resection of the metatarsal head of either foot.  In addition, the evidence does not demonstrate that the Veteran's hallux valgus disabilities are best characterized as "severe" in nature, equivalent to amputation of the great toe.  Accordingly, compensable evaluations are not warranted under DC 5280.

Nevertheless, on review, the Board finds that 38 C.F.R. § 4.59 applies in this case and can serve as a basis for awarding compensable ratings when reasonable doubt is resolved in favor of the Veteran.  At the outset, the Board observes that "hallux valgus" is generally defined as "angulation of the great toe toward the other toes, where the great toe may ride under or over the other toes."  Dorland's Illustrated Medical Dictionary 829 (31st ed. 2007).  The Board finds that the Veteran's disability picture contemplates involvement of joints of the feet.  Physical examination of the Veteran also produced objective evidence of pain and the Veteran's subjective complaints of pain are noted throughout the record.  Resolving reasonable doubt in favor of the Veteran, maximum 10 percent ratings for actual painful joints of the feet are warranted.  See 38 C.F.R. § 4.59; see also Burton, supra (a minimum compensable rating pursuant to 38 C.F.R. § 4.59 may be warranted where joint pain, alone, exists).  No other DCs may be considered in assessing the rating assigned to the Veteran's hallux valgus.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (when a condition is specifically listed in the rating schedule, it may not be rated by analogy and should be rated under the diagnostic code that specifically pertains to it).


ORDER

An initial 10 percent rating for right hallux valgus of the right foot is granted from September 4, 2007. 

An initial 10 percent rating for hallux valgus of the left foot is granted from September 4, 2007.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


